DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the upper flange portion at the rear flange end extends in a chamfered way from a lateral end edge to an inner end edge at the web portion” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “chamfered way” is unclear in that it makes it unclear if the upper flange at the rear flange end is chamfered or not. This is being interpreted as the upper flange rear end being chamfered.
Regarding claim 13, the limitation “the slat track is moved with the front end upwards” is unclear. Based on the earlier limitations in claim 13, this limitation does not make sense and can not be understood as written. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensmann (WO 2018197649 A1).

Regarding claim 1, Bensmann discloses a wing for an aircraft, comprising a main wing, a slat, and
a connection assembly movably connecting the slat to the main wing, such that the slat is movable between a retracted position and at least one extended position, 
wherein the connection assembly comprises an elongate slat track that extends along a track longitudinal axis between a front end and a rear end and has an intermediate portion between the front and rear ends, 
wherein the front end of the slat track is mounted to the slat, 
wherein the rear end and the intermediate portion of the slat track are mounted to the main wing by a roller bearing such that the slat track is movable along the track longitudinal axis, 
wherein the roller bearing comprises a guide rail mounted to the main wing and a first roller unit mounted to the rear end of the slat track and engaging the guide rail, 
wherein the roller bearing comprises a second roller unit that is mounted to the main wing and that engages an engagement surface provided at the intermediate portion of the slat track, 
wherein the slat track has a profile comprising an upper flange portion, a lower flange portion and at least one web portion connecting upper and lower flange portions, 
wherein the second roller unit is arranged in a recess between upper and lower flange portions and engages the engagement surface provided at at least one of the upper flange portion or at the lower flange portion (Bensmann, claim 1), except:
wherein a gap is provided between the upper flange portion and the first roller unit or between the upper flange portion and a yoke portion for holding the first roller unit, wherein the gap is wider than a diameter of the second roller unit,
so that the second roller unit can be passed through the gap to be inserted into the recess when the slat track is installed on the main wing.

	Bensmann shows a gap in figure 2 adjacent to the rear end of the upper flange (to the left of item 23). This gap appears to be larger than the roller and as such, one of ordinary skill would recognize that a known method of installing a wheel/roller assembly via a track is the enter from an opening, as such it would have been obvious for one of ordinary skill to recognize a known method of installation as a known option to utilize in an effort to speed installments. 
	In arguendo, since Bensmann also suggests that the distance between the upper and lower flange is greater than the diameter of the roller in order to allow it to fit (page 8, lines 11-19), one of ordinary skill would know to change the sizing of the gap as desired for a more optimized fit and or quicker installation by having a large gap.

Regarding claim 2, Bensmann teaches the wing according to claim 1, wherein the upper flange portion extends along the track longitudinal axis between a front flange end and a rear flange end (Bensmann, figure 2, item 39), and
wherein the gap extends between the rear flange end and the first roller unit or the yoke portion (Bensmann, figure 2, items 23 and 39, gap between rear flange end and first roller unit).

Regarding claim 3, Bensmann teaches the wing according to claim 2, wherein the gap extends between the rear flange end and a point of the first roller unit or the yoke portion, closest to the rear flange end (Bensmann, figure 2, items 23 and 39, gap between rear flange end and first roller unit).

Regarding claim 5, Bensmann teaches the wing according to claim 1, except:
wherein the gap is between 1% and 100% wider than the diameter of the second roller unit.
However, Bensmann shows a gap having a dimension that is in a similar range to the claimed range (Bensmann, figure 2, items 23 and 39, gap between rear end of upper flange and first roller unit) and the gap of Bensmann has inherent dimensions.
The applicant has not established criticality for the gap width being between 1% and 100% wider than the diameter of the second roller unit. It would have been obvious for one of ordinary skill in the art to modify the gap width to be between 1% and 100% wider than the diameter of the second roller unit in order to provide clearance and to account for manufacturing tolerances.

Regarding claim 6, Bensmann teaches the wing according to claim 5, wherein the gap is between 2% and 50% wider than the diameter of the second roller unit.
However, Bensmann shows a gap having a dimension that is in a similar range to the claimed range (Bensmann, figure 2, items 23 and 39, gap between rear end of upper flange and first roller unit) and the gap of Bensmann has inherent dimensions.
The applicant has not established criticality for the gap width being between 2% and 50% wider than the diameter of the second roller unit. It would have been obvious for one of ordinary skill in the art to modify the gap width to be between 2% and 50% wider than the diameter of the second roller unit in order to provide clearance and to account for manufacturing tolerances.

Regarding claim 7, Bensmann teaches the wing according to claim 6, wherein the gap about 5% wider than the diameter of the second roller unit.
However, Bensmann shows a gap having a dimension that is in a similar range to the claimed range (Bensmann, figure 2, items 23 and 39, gap between rear end of upper flange and first roller unit) and the gap of Bensmann has inherent dimensions.
The applicant has not established criticality for the gap width being about 5% wider than the diameter of the second roller unit. It would have been obvious for one of ordinary skill in the art to modify the gap width to be about 5% wider than the diameter of the second roller unit in order to provide clearance and to account for manufacturing tolerances.

Regarding claim 8, Bensmann teaches the wing according to claim 1, wherein the slat track has such a profile that a first recess is formed between the upper and lower flange portions at a first side of the web portion, and a second recess is formed between the upper and lower flange portions at a second side of the web portion opposite the first side (Bensmann, claim 2).

Regarding claim 9, Bensmann teaches the wing according to claim 8, wherein the second roller unit comprises a first roller element and a second roller element, wherein the first roller element is arranged in the first recess and the second roller element is arranged in the second recess, and
wherein first and second roller elements are arranged coaxially and have the same radius (Bensmann, claim 3).

Regarding claim 10, Bensmann teaches the wing according to claim 9, wherein the gap includes a first gap part and a second gap part, wherein the first gap part is provided between the upper flange portion at the first side of the web portion and the first roller element, or between the upper flange portion at the first side of the web portion and a yoke portion for holding the first roller unit (see rejection of claim 1 regarding ), and
wherein the second gap part is provided between the upper flange portion at the second side of the web portion and the second roller element, or between the upper flange portion at the second side of the web portion and a yoke portion for holding the first roller unit (Bensmann, items 53 and 51, first and second roller element and gap part are mirrored to the other side of the track).

	In arguendo, if applicant argues that a second gap is not taught by Bensmann, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to mirror the first gap part between the upper flange portion at the first side of the web portion and the first roller element to the other side of the slat track in order to increase redundancy in attaching the slat track, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 11, Bensmann teaches an aircraft comprising a wing according to claim 1 (Bensmann, claim 14).

Regarding claim 12, Bensmann teaches a method for installing the wing according to claim 1, wherein the slat track is installed on the main wing such that the slat track is moved with the gap toward the second roller unit (Bensmann, figures 8a-c, slat track is moved with respect to second roller unit), except:
such that the second roller unit is passed through the gap and inserted into the recess.
the structure of claim 1 is met, and it at least suggests an option for installation. 
As such, Bensmann shows a gap in figure 2 adjacent to the rear end of the upper flange (to the left of item 23). This gap appears to be larger than the roller and as such, one of ordinary skill would recognize that a known method of installing a wheel/roller assembly via a track is the enter from an opening, as such it would have been obvious for one of ordinary skill to recognize a known method of installation as a known option to utilize in an effort to speed installments. 
All 
	



It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to pass the second roller unit through the gap and insert the second roller unit into the recess as suggested by Bensmann (page 8, lines 11-19) in order to install the accommodate the second roller.

Regarding claim 13 (as best understood), Bensmann teaches the method according to claim 12, except:
wherein when the slat track and the second roller unit are moved relative to one another to pass the second roller unit through the gap and insert the second roller unit it into the recess, the slat track is moved with the front end upwards.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to move the slat track and the second roller unit relative to one another to pass the second roller unit through the gap and insert the second roller unit it into the recess as suggested by Bensmann (page 8, lines 11-19) in order to install the accommodate the second roller.

Regarding claim 14, Bensmann teaches a connection assembly for a wing according to claim 1, to movably connect the slat to the main wing for the aircraft, the connection assembly comprising an elongate slat track that extends along a track longitudinal axis between a front end and a rear end and has an intermediate portion between the front and rear ends, wherein the front end of the slat track is configured to be mounted to the slat, wherein the rear end and the intermediate portion of the slat track are configured to be mounted to the main wing by a roller bearing such that the slat track is movable along the track longitudinal axis, wherein the roller bearing comprises a guide rail configured to be mounted to the main wing, and a first roller unit mounted to the rear end of the slat track and configured to engage the guide rail, wherein the roller bearing comprises a second roller unit that is configured to be mounted to the main wing and that is configured to engage an engagement surface provided at the intermediate portion of the slat track, wherein the slat track has a profile comprising an upper flange portion, a lower flange portion and at least one web portion connecting upper and lower flange portions, and
wherein the second roller unit is arranged in a recess between upper and lower flange portions and configured to engage the engagement surface provided at at least one of the upper flange portion or at the lower flange portion (Bensmann, claim 15), 
wherein a gap is provided between the upper flange portion and the first roller unit or between the upper flange portion and a yoke portion to hold the first roller unit, wherein the gap is wider than a diameter of the second roller unit (Bensmann, figure 2, item 23, gap left of item 23 appears to be wider than the diameter of the second roller unit as discussed regarding claim 1), so
that the second roller unit can be passed through the gap to be inserted into the recess when the slat track is installed on the main wing (Bensmann, second roller would be capable of being inserting into the recess).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensmann (WO 2018197649 A1) as applied to claim 1 above, and further in view of Parker (WO 2010026410 A2).
Regarding claim 4, Bensmann teaches the wing according to claim 2, wherein the gap is measured between the inner end edge to the first roller unit or the yoke portion (Bensmann, figure 2, items 23 and 39, gap between rear flange end and first roller unit), except:
wherein the upper flange portion at the rear flange end extends in a chamfered way from a lateral end edge to an inner end edge at the web portion.

Parker teaches the use of a chamfer at the end of a surface (page 12 line 32- page 13 line 2).
	Bensmann and Parker are both considered analogous art as they are both in the same field of slat design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the upper flange rear end of Bensmann with the chamfered end of Parker in order to guide the surface to engage with bearings (Parker, page 12 line 32- page 13 line 2).

Claims 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being obvious over Bensmann 698 (WO 2019154698 A1).
The applied reference has a common applicant and at least one common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 1, Bensmann 698 discloses a wing for an aircraft, comprising a main wing, a slat, and
a connection assembly movably connecting the slat to the main wing, such that the slat is movable between a retracted position and at least one extended position, 
wherein the connection assembly comprises an elongate slat track that extends along a track longitudinal axis between a front end and a rear end and has an intermediate portion between the front and rear ends, 
wherein the front end of the slat track is mounted to the slat, 
wherein the rear end and the intermediate portion of the slat track are mounted to the main wing by a roller bearing such that the slat track is movable along the track longitudinal axis, 
wherein the roller bearing comprises a guide rail mounted to the main wing and a first roller unit mounted to the rear end of the slat track and engaging the guide rail, 
wherein the roller bearing comprises a second roller unit that is mounted to the main wing and that engages an engagement surface provided at the intermediate portion of the slat track, 
wherein the slat track has a profile comprising an upper flange portion, a lower flange portion and at least one web portion connecting upper and lower flange portions, 
wherein the second roller unit is arranged in a recess between upper and lower flange portions and engages the engagement surface provided at at least one of the upper flange portion or at the lower flange portion (Bensmann 698, claim 1), except:
wherein a gap is provided between the upper flange portion and the first roller unit or between the upper flange portion and a yoke portion for holding the first roller unit, wherein the gap is wider than a diameter of the second roller unit,
so that the second roller unit can be passed through the gap to be inserted into the recess when the slat track is installed on the main wing.

	Bensmann 698 shows a gap in figure 7 adjacent to the rear end of the upper flange (to the left of item 23). This gap appears to be larger than the roller and as such, it is suggested that during install, the roller could fit through the gap, and as such would be obvious.
	In arguendo, since Bensmann 698 also suggests that the distance between the upper and lower flange is greater than the diameter of the roller in order to allow it to fit (page 8, lines 16-25), one of ordinary skill would know to change the sizing of the gap as desired for a more optimized fit and or quicker installation by having a large gap.

Regarding claim 2, Bensmann 698 teaches the wing according to claim 1, wherein the upper flange portion extends along the track longitudinal axis between a front flange end and a rear flange end (Bensmann 698, figure 7, item 39), and
wherein the gap extends between the rear flange end and the first roller unit or the yoke portion (Bensmann 698, figure 7, items 23 and figure 5, item 39, gap between rear flange end and first roller unit).

Regarding claim 3, Bensmann 698 teaches the wing according to claim 2, wherein the gap extends between the rear flange end and a point of the first roller unit or the yoke portion, closest to the rear flange end (Bensmann 698, figure 7, items 23 and figure 5, item 39, gap between rear flange end and first roller unit).

Regarding claim 5, Bensmann 698 teaches the wing according to claim 1, except:
wherein the gap is between 1% and 100% wider than the diameter of the second roller unit.
However, Bensmann 698 shows a gap having a dimension that is in a similar range to the claimed range (Bensmann 698, figure 7, items 23 and figure 5, item 39, gap between rear flange end and first roller unit) and the gap of Bensmann 698 has inherent dimensions.
The applicant has not established criticality for the gap width being between 1% and 100% wider than the diameter of the second roller unit. It would have been obvious for one of ordinary skill in the art to modify the gap width to be between 1% and 100% wider than the diameter of the second roller unit in order to provide clearance and to account for manufacturing tolerances.

Regarding claim 6, Bensmann 698 teaches the wing according to claim 5, wherein the gap is between 2% and 50% wider than the diameter of the second roller unit.
However, Bensmann shows a gap having a dimension that is in a similar range to the claimed range (Bensmann 698, figure 7, items 23 and figure 5, item 39, gap between rear flange end and first roller unit) and the gap of Bensmann 698 has inherent dimensions.
The applicant has not established criticality for the gap width being between 2% and 50% wider than the diameter of the second roller unit. It would have been obvious for one of ordinary skill in the art to modify the gap width to be between 2% and 50% wider than the diameter of the second roller unit in order to provide clearance and to account for manufacturing tolerances.

Regarding claim 7, Bensmann 698 teaches the wing according to claim 6, wherein the gap about 5% wider than the diameter of the second roller unit.
However, Bensmann 698 shows a gap having a dimension that is in a similar range to the claimed range (Bensmann 698, figure 7, items 23 and figure 5, item 39, gap between rear flange end and first roller unit) and the gap of Bensmann 698 has inherent dimensions.
The applicant has not established criticality for the gap width being about 5% wider than the diameter of the second roller unit. It would have been obvious for one of ordinary skill in the art to modify the gap width to be about 5% wider than the diameter of the second roller unit in order to provide clearance and to account for manufacturing tolerances.

Regarding claim 8, Bensmann 698 teaches the wing according to claim 1, wherein the slat track has such a profile that a first recess is formed between the upper and lower flange portions at a first side of the web portion, and a second recess is formed between the upper and lower flange portions at a second side of the web portion opposite the first side (Bensmann 698, claim 2 and claim 8).

Regarding claim 9, Bensmann 698 teaches the wing according to claim 8, wherein the second roller unit comprises a first roller element and a second roller element, wherein the first roller element is arranged in the first recess and the second roller element is arranged in the second recess, and
wherein first and second roller elements are arranged coaxially and have the same radius (Bensmann 698, claim 8).

Regarding claim 10, Bensmann 698 teaches the wing according to claim 9, wherein the gap includes a first gap part and a second gap part, wherein the first gap part is provided between the upper flange portion at the first side of the web portion and the first roller element, or between the upper flange portion at the first side of the web portion and a yoke portion for holding the first roller unit (see rejection of claim 1), and
wherein the second gap part is provided between the upper flange portion at the second side of the web portion and the second roller element, or between the upper flange portion at the second side of the web portion and a yoke portion for holding the first roller unit (Bensmann 698, items 53 and 51, first and second roller element and gap part are mirrored to the other side of the track).

	In arguendo, if applicant argues that a second gap is not taught by Bensmann 698, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to mirror the first gap part between the upper flange portion at the first side of the web portion and the first roller element to the other side of the slat track in order to increase redundancy in attaching the slat track, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 11, Bensmann teaches an aircraft comprising a wing according to claim 1 (Bensmann 698, claim 14).

Regarding claim 12, Bensmann 698 teaches a method for installing the wing according to claim 1, wherein the slat track is installed on the main wing such that the slat track is moved with the gap toward the second roller unit, except:
wherein the slat track is installed on the main wing such that the slat track is moved with the gap toward the second roller unit such that the second roller unit is passed through the gap and inserted into the recess.
the structure of claim 1 is met, and it at least suggests an option for installation. 
As such, Bensmann shows a gap in figure 2 adjacent to the rear end of the upper flange (to the left of item 23). This gap appears to be larger than the roller and as such, one of ordinary skill would recognize that a known method of installing a wheel/roller assembly via a track is the enter from an opening, as such it would have been obvious for one of ordinary skill to recognize a known method of installation as a known option to utilize in an effort to speed installments. 

Regarding claim 13 (as best understood), Bensmann teaches the method according to claim 12, except:
wherein when the slat track and the second roller unit are moved relative to one another to pass the second roller unit through the gap and insert the second roller unit it into the recess, the slat track is moved with the front end upwards.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to move the slat track and the second roller unit relative to one another to pass the second roller unit through the gap and insert the second roller unit it into the recess as suggested by Bensmann (page 8, lines 16-25) in order to install the accommodate the second roller.

Regarding claim 14, Bensmann 698 teaches a connection assembly for a wing according to claim 1, to movably connect the slat to the main wing for the aircraft, the connection assembly comprising an elongate slat track that extends along a track longitudinal axis between a front end and a rear end and has an intermediate portion between the front and rear ends, wherein the front end of the slat track is configured to be mounted to the slat, wherein the rear end and the intermediate portion of the slat track are configured to be mounted to the main wing by a roller bearing such that the slat track is movable along the track longitudinal axis, wherein the roller bearing comprises a guide rail configured to be mounted to the main wing, and a first roller unit mounted to the rear end of the slat track and configured to engage the guide rail, wherein the roller bearing comprises a second roller unit that is configured to be mounted to the main wing and that is configured to engage an engagement surface provided at the intermediate portion of the slat track, wherein the slat track has a profile comprising an upper flange portion, a lower flange portion and at least one web portion connecting upper and lower flange portions, and
wherein the second roller unit is arranged in a recess between upper and lower flange portions and configured to engage the engagement surface provided at at least one of the upper flange portion or at the lower flange portion (Bensmann 698, claim 15), 
wherein a gap is provided between the upper flange portion and the first roller unit or between the upper flange portion and a yoke portion to hold the first roller unit, wherein the gap is wider than a diameter of the second roller unit (Bensmann 698, figure 7, item 23, gap left of item 23 appears to be wider than the diameter of the second roller unit as discussed regarding claim 1), so
that the second roller unit can be passed through the gap to be inserted into the recess when the slat track is installed on the main wing (Bensmann 698, second roller would be capable of being inserting into the recess).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensmann 698 (WO 2019154698 A1) as applied to claim 2 above, and further in view of Parker (WO 2010026410 A2).
Regarding claim 4, Bensmann teaches the wing according to claim 2, wherein the gap is measured between the inner end edge to the first roller unit or the yoke portion (Bensmann 698, figure 7, items 23 and figure 5, item 39, gap between rear flange end and first roller unit), except:
wherein the upper flange portion at the rear flange end extends in a chamfered way from a lateral end edge to an inner end edge at the web portion.

Parker teaches the use of a chamfer at the end of a surface (page 12 line 32- page 13 line 2).
	Bensmann 698 and Parker are both considered analogous art as they are both in the same field of slat design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the upper flange rear end of Bensmann 698 with the chamfered end of Parker in order to guide the surface to engage with bearings (Parker, page 12 line 32- page 13 line 2).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642